Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 15, 2022 has been entered.
Claims 9-11 and 14-16 remain pending in the application, and are examined. Claims 1-8, 12, 13, and 17 canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every claim objection, 112(b) rejection, and drawing objection previously set forth in the Non-Final Office Action mailed June 27, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Drawings
The drawings were previously objected to in the Non-Final Office Action mailed 6/27/2022 for including reference characters not mentioned in the description. Applicant’s amendments to the Specification received on 8/15/2022 to include the reference characters previously not mentioned are accepted, and the objections to the drawings have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Lns. 8-12 recite that a pressure sensor measures a vacuum tank pressure, and that a controller changes rotation sped according to a change in atmospheric pressure external to the vacuum tank based on inputs received from the pressure sensor. However, the recited pressure sensor does not measure external atmospheric pressure, only pressure within the vacuum tank. Therefore, it is unclear how the pressure sensor receives inputs on an external atmospheric pressure. Further clarification is needed.
Claims 10, 11, and 14 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakizaki (US Pub. No. 2009/0041628; already of record).

Regarding claim 15, Kakizaki discloses an automatic analyzer ([0003]). The automatic analyzer comprises: 
	a vacuum pump ([0026], see Fig. 2 at vacuum pump 28).
	A vacuum tank connected to the vacuum pump ([0026], see Fig. 2 at vacuum tank 27 connected to vacuum pump 28).
	A vacuum bin connected to the vacuum tank ([0026], see Fig. 2 at wastewater tank 24 connected to vacuum tank 27).
	A unit that includes a plurality of suction nozzles configured to suction liquid from a plurality of reaction containers and that is connected to the vacuum bin ([0025], see Fig. 2 at nozzle transfer unit 21 having suction nozzles 21b, nozzle transfer unit being connected to wastewater tank 24).
	A hole that is provided in the vacuum tank or the vacuum bin and that is in communication with an external environment that is external to the vacuum tank and the vacuum bin ([0025], see Fig. 2 at drain valve 25a and drain pipe exiting from wastewater tank 24. There must therefore be a hole in the wastewater tank, which is in communication with an area outside of the vacuum tank and vacuum bin in order to drain successfully).
	An open tube connected directly to the hole at a first end of the open tube, wherein a second end of the open tube, opposite from the first end, is open to the external environment ([0025], see Fig. 2 at drain valve 25a and drain pipe exiting from wastewater tank 24. The drain pipe is an open tube, and is connected to a hole in the wastewater tank 24 (i.e. the vacuum bin). A second end of the drain pipe must be open to the external environment in order to drain successfully).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to suction liquid…”, “used for guiding air…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 16, Kakizaki discloses the automatic analyzer of claim 15. Kakizaki further discloses that the hole is used for guiding air from the external environment to adjust the suction pressure of the suction nozzles (as the automatic analyzer of Kakizaki is identical to the claimed automatic analyzer, the hole of Kakizaki appears capable of guiding air from the external environment to adjust the suction pressure of the suction nozzles).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Ozawa et al. (Translation of JP 59168336; hereinafter Ozawa; already of record) and Okumura et al. (US Pat. No. 5,746,581; hereinafter Okumura; already of record).

Regarding claim 9, Kakizaki discloses an automatic analyzer ([0003]). The automatic analyzer comprises: 
	a vacuum pump ([0026], see Fig. 2 at vacuum pump 28).
	A vacuum tank connected to the vacuum pump ([0026], see Fig. 2 at vacuum tank 27 connected to vacuum pump 28).
	A vacuum bin connected to the vacuum tank ([0026], see Fig. 2 at wastewater tank 24 connected to vacuum tank 27).
	A unit that includes a plurality of suction nozzles configured to suction liquid from a plurality of reaction containers and that is connected to the vacuum bin ([0025], see Fig. 2 at nozzle transfer unit 21 having suction nozzles 21b, nozzle transfer unit being connected to wastewater tank 24). 
	Kakizaki fails to explicitly disclose:
a controller capable of changing rotation speed of the vacuum pump;
a pressure sensor, provided in the vacuum tank, that measures a vacuum tank pressure; and
that the controller changes the rotation speed according to a change in an external atmospheric pressure that is external to the vacuum tank, based on inputs received from the pressure sensor.
	Ozawa is in the analogous field of vacuum pressure systems (Ozawa Abstract). Ozawa teaches a pressure sensor that is provided in an apparatus that measures a pressure in the apparatus (Ozawa Abstract, a pressure sensor 40, see Fig. 1 at pressure sensor 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum tank in the automatic analyzer of Kakizaki so that a pressure sensor is provided in the vacuum tank to measure the pressure of the vacuum tank as in Ozawa, as Ozawa teaches that a pressure sensor can be used to ensure that a specified pressure is uniformly supplied (Ozawa Abstract).
	Modified Kakizaki fails to explicitly disclose:
a controller capable of changing rotation speed of the vacuum pump; and 
that the controller changes the rotation speed according to a change in an external atmospheric pressure that is external to the vacuum tank, based on inputs received from the pressure sensor.
	Okumura is in the analogous field of vacuum systems (Okumura Col. 2 Lns. 3-10). Okumura teaches a controller that is capable of changing rotation speed of a vacuum pump, the controller capable of changing rotation speed according to a change in external atmospheric pressure (Okumura Col. 2 Lns. 11-18, as the controller is capable of changing the rotation speed of the vacuum pump, it is capable of changing the rotation speed according to a change in external atmospheric pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum pump and vacuum tank in the automatic analyzer of modified Kakizaki by including a controller that is capable of changing rotation speed of a vacuum pump, the controller capable of changing rotation speed according to a change in external atmospheric pressure that is external to the vacuum tank as in Okumura, as Okumura teaches that changing the rotation speed of a vacuum pump will allow for the pressure to be kept at a predetermined value (Okumura; Col. 2 Lns. 11-18, Col. 3 Ln. 50-Col. 4 Ln. 10).
	Further, in regards to the controller changing rotation speed according to a change in an external atmospheric pressure that is external to the vacuum tank based on inputs received from the pressure sensor, the automatic analyzer of modified Kakizaki is identical to the claimed automatic analyzer. As such, the controller of modified Kakizaki appears capable of changing the rotation speed according to a change in an external atmospheric pressure that is external to the vacuum tank based on inputs received from the pressure sensor.	
	“Note: “the controller changes…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the controller such as “programmed to…”, “configured to…”.

Regarding claim 10, modified Kakizaki discloses the automatic analyzer according to claim 9. Modified Kakizaki further discloses that the controller changes the rotation speed according to a pressure difference between the external atmospheric pressure and the pressure in the vacuum tank (the automatic analyzer of modified Kakizaki is identical to the claimed automatic analyzer. As such, the controller of modified Kakizaki appears capable of changing the rotation speed according to a pressure difference between the external atmospheric pressure and the pressure in the vacuum tank).

Regarding claim 11, modified Kakizaki discloses the automatic analyzer according to claim 10. Modified Kakizaki discloses that the controller changes the rotation speed based on a pressure value measured by the pressure sensor (as the automatic analyzer of modified Kakizaki is identical to the claimed analyzer, the controller of modified Kakizaki appears capable of changing rotation speed based on a pressure value measured by the pressure sensor).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Ozawa and Okumura, as applied to claims 9-11 above, further in view of Mori et al. (US Pub. No. 2015/0346231; hereinafter Mori; already of record).

Regarding claim 14, modified Kakizaki discloses the automatic analyzer according to claim 9. Modified Kakizaki further discloses the vacuum tank (see Claim 9 above at Kakizaki teaching the vacuum tank in [0026], Fig. 2).
	Modified Kakizaki fails to explicitly disclose a washing tank connected to the vacuum tank and configured to suction washing liquid adhering to a probe by vacuum pressure of the vacuum tank.
	Mori is in the analogous field of automatic analyzers (Mori [0001]). Mori teaches a washing tank connected to a vacuum tank and configured to suction washing liquid adhering to a probe by vacuum pressure of the vacuum tank (Mori; [0048]-[0049], [0069], see Fig. 7 at vacuum nozzles 211-213 connected to vacuum tank 241, and Fig. 4 at vacuum nozzles 212 and 213 in washing portion 205 of the washing tank used to suction washing water off the reagent probe 7a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum tank in the automatic analyzer of modified Kakizaki by including a washing tank connected to the vacuum tank and configured to suction washing liquid adhering to a probe by vacuum pressure of the vacuum tank as in Mori, as Mori teaches that connecting a washing tank to a vacuum tank to suction washing liquid adhering to a probe will reduce reagent dilution in subsequent suctioning operations (Mori; [0048]-[0049], [0069], Figs. 4 and 7, [0004]).

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pgs. 6-8 of their Remarks that Kakizaki does not teach a hole that is communication with an external environment, and an open tube connected directly to the hole in the vacuum tank or vacuum bin at a first end of the open tube and a second end of the open tube is open to the external environment. Applicant argues that Kakizaki teaches that the tube is directly connected to the wastewater tank (i.e. the vacuum bin) and the other end is connected to a drain valve, rather than open to the external environment. However, the open tube has been interpreted as the entirety of the drain pipe leading from the wastewater tank (i.e. the vacuum bin) to the external environment. The drain valve is merely a part of the drain pipe. As such, the drain valve of Kakizaki is an open tube that is connected directly to the hole in the vacuum tank or vacuum bin at a first end of the open tube and a second end of the open tube is open to the external environment.
Applicant argues on Pgs. 9-10 of their Remarks that Kakizaki and Okumura do not teach a controller that changes the rotation speed according to a change in an external atmospheric pressure that is external to the vacuum tank based on inputs received from the a pressure sensor. Applicant argues that the controller of Okumura does not change rotation speed according to a change in external atmospheric pressure based on inputs received from a pressure sensor. However, the controller as currently claimed is defined purely in functional language. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). As such, the controller merely needs to be capable of changing rotation speed according to inputs from a pressure sensor. As Kakizaki, Okumura and Ozawa teach a pressure sensor, and a controller capable of changing rotation speed according to inputs, the combination of Kakizaki, Okumura, and Ozawa teaches the claimed controller. To recite more than a mere capability, the Examiner suggests reciting language related to the controller such as “programmed to…”, “configured to…”.

Other Reference Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cromm et al. (US Pub. No. 2008/0101962; hereinafter Cromm) teaches a controller that controls the rotation speed of a vacuum pump based on a sensed pressure ([0002], [0009]]).
Chen et al. (US Pat. No. 6,158,416; hereinafter Chen) teaches a controller that adjusts engine speed in response to a sensed pressure (Col. 1 Ln. 63-Col. 2 Ln. 14).
Kotwicki (US Pat. No. 4,358,928) teaches a controller that controls a vacuum pump in response to a reduction of ambient pressure caused by altitude changes (Col. 1 Lns. 39-47).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798